Citation Nr: 0108242	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the claimant's request for waiver of the recovery of 
overpayment of death pension benefits was timely filed.





INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  The veteran died in March 1981.  The claimant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claimant's request for a waiver of an 
overpayment as her request for waiver was not timely.  


REMAND

According to the March 1999 Committee decision and the August 
1999 Statement of the case, the VA, through the Debt 
Management Center (DMC), notified the claimant of the 
overpayment and of waiver rights via a letter dated September 
15, 1991 and the claimant's request for waiver was received 
on April 23, 1998.  However, the claims folder does not 
contain a copy of the September 1991 letter or a signed, 
written verification from DMC identifying the date of 
dispatch of such letter, or the claimant's letter requesting 
waiver which was received in April 1998.  

Moreover, the claimant, in her July 1999 notice of 
disagreement, requested a hearing before regional office 
personnel.  However, documentation in the claims folder does 
not indicate that the claimant was scheduled for a personal 
hearing at the RO.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact DMC and 
request verification either in the form 
of the actual September 15, 1991 letter 
or a signed, written certification from 
DMC management identifying the date of 
dispatch of the notice, a printout from 
Centralized Accounts Receivable Online 
System showing the date of dispatch of 
the DMC initial notice to the claimant, 
a statement explaining the details of 
the printout, and a copy of the type of 
form letter sent to the claimant.

2.  The RO should also request a copy of 
the actual waiver request submitted by 
the claimant or a copy thereof showing 
date of receipt as well as any other 
documentation received from the claimant 
between September 1991 and April 1998.  
If no documentation was received from 
the claimant between September 1991 and 
April 1998, the DMC should so state.

3.  The RO should schedule the claimant 
for a personal hearing before personnel 
at the St. Petersburg RO.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



